DETAILED ACTION

The Applicant’s amendment filed on February 15, 2022 was received.  Claims 1-2, 4- were amended.  Claims 15-37 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 15, 2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a gas application mechanism in claim 2; a drying mechanism in claim 3; a cooling mechanism in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation "gas application mechanism" in claim 2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "mechanism" coupled with functional language “to blow a moisture-free gas " without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has/have been interpreted to cover "air/gas plenum or tube 7" corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec-para. 53; Drawings-Fig. 1).

Claim limitation "drying mechanism" in claim 3 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "mechanism" coupled with functional language "configured to remove residual moisture" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term "mechanism" is merely a generic placeholder for the term "means."
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 has/have been interpreted to cover "infrared heater 5" corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec-para. 47; Drawings-Fig. 1).

Claim limitation "cooling mechanism" in claim 4 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "mechanism" coupled with functional language " configured to cool the thermoplastic prepreg" without reciting sufficient structure to achieve the function. Furthermore, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has/have been interpreted to cover "chilled water cooling" corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec-para. 86; Drawings-Fig. 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as being unpatentable over Imai et al. and Sprengling et al. on claims 1-3 and 8-14 are withdrawn because independent claim 1 has been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Imai et al., Sprengling et al. and Debalme et al. on claims 4-5 are withdrawn because independent claim 1 has been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Imai et al., Sprengling et al. and Kiyono et al. on claims 6-7 are withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2013/0295806) taken in view of Sprengling (US 4,496,415) and Chen (US 5,424,388).
In regards to claim 1, Imai teaches a system for producing a fiber reinforced mold base material (thermoplastic prepreg) comprising: 
a double-belt press (105) which comprises an upper and lower belt, the upper belt presses/compress the reinforcing fiber bundles/substrate (fig. 12; para. 473);
an impregnation bath (6 resin applicator) applies a polymer to the substrate, (fig. 12; para. 473-474);
a hot air drying furnace (8, curing oven) which operates at an elevated temperature and is capable of effecting polymerization of monomers (fig. 12; para. 474).
Imai also teaches a resin feeder (46) is positioned upstream of a purged heating chamber (47) (fig. 14; para. 495-496).
Imai does not explicitly teach lower belt having a longitudinal length that is longer than the upper belt and a resin applicator that is positioned atop the lower belt and that is configured to apply monomers or oligomers to the substrate.
However, Sprengling teaches an apparatus comprising a double belt mechanism provided as an upper steel belts and a lower steel belt (25).  Sprengling teaches the lower steel belt is longer than the upper steel belt, such that the lower steel belt extends from a resin powder 
Sprengling teaches the resin powder application means applies a thermosettable dry resin powder (7/8) onto sheets (8) (fig. 1; col. 3, lines 45-50).  Sprengling teaches within the laminating machine enclosure the upper and lower steel belts are pressed together by a pair of pressure plates (28/29), where within the laminating machine enclosure rollers at elevated temperature causes melt flow of the resin powder into the porous sheets (fig. 1; col. 5, lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the resin powder application means and double belt mechanism pressed together in the laminating machine enclosure of Sprengling onto the impregnation bath and double-belt press of Imai because Sprengling teaches it will provide good resin impregnation (col. 2, lines 5-10).
Further regarding claim 1, Imai and Sprengling do not explicitly teach the resin applicator is positioned immediately adjacent to an inlet of the curing oven so that the fiber mat, web, or mesh is passed directly into the curing oven after the liquid monomers or oligomers are applied by the resin applicator.
However, Chen teaches a resin applicator of a holding feed tube (14) and impregnating tank (5), where the holding feed tube supplies a solution mixture to the impregnating tank, to apply the solution mixture to a fiber (2).  Chen teaches immediately adjacent to the impregnating tank is a hot mold (15) which effect polymerization of the applied solution mixture on the fiber (fig. 2; col. 6, lines 30-45, col. 7, lines 20-45).

Further regarding claim 1, Imai, Sprengling and Chen as discussed above to teaches the upper and lower steel belts presses the substrate and the polymers applied onto the substrate fully saturate the substrate to provide a fully impregnated substrate.
Please note, functional recitations merely require the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114).
In regards to claim 2, Imai, Sprengling and Chen as discussed above, where Imai further teaches a gas inlet port (10, air/gas plenum) into a chamber (9) which comprises the double-belt press, where a nitrogen gas (moisture free gas) supplied to the gas inlet port adjusts the oxygen concentration in the chamber (fig. 12; para. 475), where the apparatus of Imai and Sprengling is capable of prevent exposure of the monomers or oligomers to ambient moisture in a surrounding environment within the chamber/laminating machine enclosure.
In regards to claim 3, Imai, Sprengling and Chen as discussed above, where Imai further teaches a hot air drying furnace (8, equivalent dry mechanism) which surrounds the substrate such that the hot air drying furnace is positioned atop the substrate to remove moisture from the substrate (fig. 12; para. 474).
In regards to claim 8, Imai, Sprengling and Chen as discussed above, where Imai further teaches a roller (see #13 in fig. 12) which unwinds the substrate supplied to the system (fig. 12; para. 577).
In regards to claim 9, Imai, Sprengling and Chen as discussed above, where the prior art are capable of providing a substrate(s) of as recited in the claim (Imai-para. 94, 223).  Further, it has been held the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
In regards to claims 10-14, Imai, Sprengling and Chen as discussed above, where the prior art are capable of providing the claimed chemical composition(s) for the claimed intended purposes.  Further, it has been held the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).

Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai, Sprengling and Chen as applied to claims 1-3 and 8-14 above, and further in view of Debalme (US 2001/0032696).
In regards to claim 4, Imai, Sprengling and Chen as discussed above, but do not explicitly teach a cooling mechanism to cool the thermoplastic prepreg after polymerization of the monomers or oligomers.
However, Debalme teaches a press (31) comprising roll-34 and roll-36 which are heated together with roll-35 and roll-37 which provide a cooling function.  Deblame teaches a pair of belts (32/33) wrap around the rolls to sandwich the sheets-28 (fig. 1; para. 67-68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cooling function rolls of the press of Debalme onto the double-belt press/mechanism of Imai, Sprengling and Chen because Debalme teaches it will form a composite product at with the desired bonding after cooling at a high rate (para. 7, 10).
In regards to claim 5, Imai, Sprengling and Chen as discussed above, but do not explicitly teach a fiber chopper or a fiber scattering device positioned above the lower belt, the fiber chopper or fiber scattering device being configured to disperse fiber strands or rovings atop the lower belt to form the fiber mat, web, or mesh. 
However, Debalme a cutter (12, fiber chopper) is connected to a perforated drum (15) and shaft (17) which is positioned above a belt-19, where the cutter chops threads and the shaft distributes the chopped threads onto the belt-19 (fig. 1; para. 60-62).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cutter connected to the perforated drum and shaft of Debalme onto the system of Imai, Sprengling and Chen, where the shaft would be positioned above the lower steel belt, because Debalme teaches it will form a composite product at with the desired bonding after cooling at a high rate (para. 7, 10). 

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Imai, Sprengling and Chen as applied to claims 1-3 and 8-14 above, and further in view of Kiyono (US 3,679,788).
In regards to claims 6-7, Imai, Sprengling and Chen as discussed above, but do not explicitly teach a twin-screw extrusion device having a port that receives a powder/pellet material, where the twin-screw extrusion device melts and mixes the powder/pellet material and deliver the melted material to the resin applicator and the twin-screw extrusion device and the resin applicator are heated to maintain a temperature of the monomers or oligomers above a melting point of the monomers or oligomers prior to applying the monomers or oligomers to the fiber mat, web, or mesh.

Kiyono teaches the twin screw extruder comprises an extruder head (14, resin applicator) with the exit, where heaters-12 are installed on an exterior of cylinder (4) of the twin screw extruder and adjacent to the extruder head (fig. 1-2; col. 5, lines 55-70).  Kiyono teaches the heater-12 melts the resin as the move to the exit (col. 7, lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the twin screw extruder of Kiyono onto the resin powder application means of Imai, Sprengling and Chen because Kiyono teaches it will make uniformly liquid thermoplastic (col. 2, lines 70-75, col. 3, lines 5-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,993,945. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than, and thus inclusive of, the limitations of the claims of U.S. Patent No. 9,993,945.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717